Citation Nr: 0423818	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for respiratory disability.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for residuals of an upper respiratory 
infection, to include bronchitis, asthma and COPD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND


?	This case is remanded to obtain new medical records 
referenced by the veteran during his April 2003 VA 
examination.  This case is also remanded to obtain a new 
VA examination, to be conducted by a different examiner.

The veteran filed his original claim in October 2001.  He was 
denied service connection for the residuals of an upper 
respiratory infection, to include bronchitis, asthma and 
COPD.  The veteran's private physician, Dr. J.W.F., reviewed 
his claims folder in February 2003 and stated that the 
veteran's current medical condition began during military 
service.  In April 2003, the veteran submitted to a VA 
examination.  The examiner stated in an addendum that the 
veteran's current medical condition was not related to 
service.  During his VA examination, the veteran mentioned 
that he was treated immediately following service, from 1969 
to 1976 by Dr. P.B.  These records were not obtained by the 
RO.  Accordingly, the veteran's claim must be remanded.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for a VA 
examination.

An new examination is necessary to make a decision on this 
claim since, since a proper examination must be based on the 
entire medical record, including any evidence addedto the 
claims folder as a result of the attempt to obtain treatment 
records from Dr. P.B.  Regarding the etiology of any 
respiratory disorders found, the examiner should offer an 
opinion as to whether any such disorder is the result of the 
lung and throat disorders for which the veteran was treated 
in February, September and October of 1968.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain the veteran's 
medical records from Dr. P.B., mentioned by the veteran 
during his April 2003 VA examination.

2.  The veteran must be scheduled for a VA examination 
to determine the nature and likely etiology of any 
respiratory disorders.  The examination should be 
conducted by a different examiner than in April 2003.  
The claims folder, to include all evidence added to the 
record and a copy of this REMAND should be made 
available to the examiner in conjunction with the 
examination.  All opinions expressed should be supported 
by reference to pertinent evidence and should include 
responses to the following items:

		a.  State the diagnoses of the veteran's current 
respiratory disorders.

b.  For each diagnosis reported in response to 
item, a, above, state a medical opinion, taking 
into account the entire medical record, including 
the references to treatment in service in 1968, as 
to whether it is at least as likely as not the  
diagnosed disorder is the result of a disease or 
injury the veteran had in service.

3.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding service 
connection for a respiratory disability that includes 
all additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



